   Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 1 of 35




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

  MARK ARMSTRONG AND
  ERIKA ARMSTRONG,

                 Plaintiffs

  v.                                    CIVIL ACTION NO. 4:18-cv-01238

       WING ENTERPRISES, INC.,

                 Defendant.


 PLAINTIFFS’ OPPOSITION TO DEFENDANT’S RENEWED MOTION FOR
                     SUMMARY JUDGMENT

LAW OFFICES OF FRIEDBERG                THE AMARO LAW FIRM
& BUNGE
                                        /s/ R. JAMES AMARO, ESQ
/s/ THOMAS F. FRIEDBERG, ESQ.           R. James Amaro
THOMAS F. FRIEDBERG, ESQ.               SBN: 24036134
Federal ID 3193945                      Federal ID: 36070
755 West A Street, Suite 100            Anna J. McMullen
P.O. Box 6814                           SBN: 24109535
San Diego, California 92101             Federal ID: 3402763
619.557.0101 (Tel.)                     2500 E. TC Jester Blvd., Ste. 525
619.557.0560 (Fax)                      Houston, Texas 77008
tom@lawofficefb.com                     713.864.1941 (Tel.)
                                        713.864.1942 (Fax)
                                        fax@amarolawfirm.com


            ATTORNEYS FOR PLAINTIFFS MARK ARMSTRONG
                      and ERIKA ARMSTRONG
      Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 2 of 35




                                                 TABLE OF CONTENTS

I.    NATURE AND STAGE OF THE PROCEEDING ................................................................ 1

II. STATEMENT OF MATERIAL FACTS ................................................................................ 3

          A.         Armstrong’s Custom and Practice .......................................................................... 3

          B.         Eyewitnesses to the Incident ................................................................................... 4

          C.         Plaintiffs’ Causation Experts’ Opinions ................................................................. 7

          D.         Defects in the Ladder .............................................................................................. 9

          F.         Exemplar Ladder Testing ...................................................................................... 17

III. ARGUMENT ........................................................................................................................ 23

          A.         Defendant’s Request That the Court Ignore Plaintiffs’ Experts’ Testimony for
                     Summary Judgment Is Improper. .......................................................................... 23

          B.         Plaintiffs’ Theory of Causation is Supported by Expert Testimony Based on Factual
                     Evidence ................................................................................................................ 25

          C.         The Evidence that Defendant has Since Changed the Design of its J-Locks Supports
                     the Defective Design Opinion of Plaintiffs’ Expert.............................................. 27

          D.         Plaintiffs’ Experts Have Tied the Manufacturing Defects in the J-lock with the
                     False Locking that Caused Armstrong’s Accident. .............................................. 28

IV. CONCLUSION ..................................................................................................................... 30




                                                                       ii
       Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 3 of 35




                                                     INDEX OF AUTHORITIES

 Cases

Certain Underwriters at Lloyd’s, London v. Axon Pressure Products Inc., 951 F.3d 248, 271 (5th
  Cir. 2020). ........................................................................................................................... 24, 25

Crochet v. Bristol-Myers Squibb Co., 804 Fed. Appx. 249, 256 (5th Cir. 2020) ......................... 25

Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 596 (1993) ................................. 25

Dixon v. Int’l Harvester Co. 754 F. 2d 573, 583-84 (5th Cir. 1985). ............................................ 28

Edwards Sys. Tech., Inc. v. Digital Control Sys., Inc., 99 Fed. Appx. 911, 921 (Fed. Cir. 2004).
  ................................................................................................................................................... 26

Luna v. Macy’s S., Inc., CV H-17-1759, 2018 WL 3609053, at *6 (S.D. Tex. July 27, 2018) .... 25

Pennington v. Baylous, CIV.A. H-03-4163, 2005 WL 2241014, at *2 (S.D. Tex. Sept. 15, 2005)
  ................................................................................................................................................... 25

Pipitone v. Biomatrix, Inc., 288 F.3d 239, 241 (5th Cir. 2002). ............................................. 24, 25

Watson v. Allstate Texas Lloyd’s, 224 Fed. Appx. 335, 342 (5th Cir. 2007); ............................... 26

 Rules

FED. R. CIV. P. 56(a) ................................................................................................................. 2, 25




                                                                           iii
    Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 4 of 35




                 I.      NATURE AND STAGE OF THE PROCEEDING

       This is a product liability case in which Mark Armstrong (“Armstrong”) suffered a

severe traumatic brain injury when he fell from a defective Little Giant Alta One extension

ladder (the “Ladder”) designed, manufactured, and sold by Defendant Wing Enterprises,

Inc. (“Wing”). The Ladder is made up of three components: one inner ladder assembly

and two outer ladder assemblies that telescope over the inner section. The inner and outer

ladder assemblies work together with hinge locks and lock tabs to adjust the Ladder into

different lengths and positions, including operating as an extension ladder.

       Plaintiffs allege that the lock tab assemblies that secure the extension portion of the

Ladder have both design and manufacturing defects and that as a result, the lock tabs or “J-

locks” are prone to false lock. In the false lock position, the J-locks appear to be in a fully

locked position, but are not fully secured thereby permitting the extended section of the

Ladder to collapse and telescope downward under load (i.e., when climbed by user in

normal course of use). The evidence obtained through discovery establishes that the

locking assemblies on Wing’s ladders incorporated component parts that did not meet the

specifications required by the technical drawings and are not within required tolerances

and that these defects caused or contributed to the failure of the Ladder that resulted in

Plaintiffs’ injuries. Plaintiffs’ engineering experts have done extensive testing and analysis

based on all of the available evidence to support their opinions that defects in Defendants’

Ladder caused or contributed to Armstrong’s accident.

       Defendant’s biomechanical and engineering expert, Erick Knox (“Knox”), disputes

that the accident was caused by defects in the Ladder and that false locking occurred. Knox

                                               1
    Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 5 of 35




contends that Armstrong’s fall was the result of a “slide-out” scenario. Knox claims that

Armstrong lost his balance when the ladder slid out from under him when he reached the

top of the ladder and interacted with the roof. Knox’s theory relies on two facts that are

contradicted in the evidence: (1) that Armstrong set up the ladder with the wheels facing

down; and (2) that Armstrong had somehow lost his balance while at the top of the ladder

and interacting with the roof. Plaintiffs challenged Knox’s theory as not being based on

any reliable evidence, and being contradicted by eyewitness testimony and physical

evidence. Plaintiffs’ motion to exclude Knox’s testimony under Daubert was denied.

       In its motion for summary judgment, Defendant argues that, as a matter of law,

Plaintiffs cannot establish causation between the defects in their Ladder and Armstrong’s

accident. The motion itself demonstrates that there are factual disputes that require

resolution by a jury and preclude summary judgment under FED. R. CIV. P. 56(a).

Defendant asserts that its version of disputed facts is correct and that the Court should

believe the causation theory of Defendant’s expert and ignore facts that do not support their

opinions such as the eyewitness testimony. Because this is a complicated case that requires

expert testimony based on conflicting factual evidence, summary judgment is not

appropriate. This Opposition to Defendant’s renewed motion re-establishes the factual

bases for Plaintiffs’ causation theory to demonstrate why Defendants’ motion must be

denied. This is a battle of experts where the experts on each side have given greater weight

to facts which are consistent with their opinions. Unlike Defendant’s experts, Plaintiffs’

experts have considered all of the evidence available, including but not limited to the

eyewitness who saw Armstrong fall backwards while holding onto the ladder.

                                              2
         Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 6 of 35




                        II.    STATEMENT OF MATERIAL FACTS

    A.     Armstrong’s Custom and Practice

           This suit arises from an incident occurring on May 2, 2016 when Armstrong was

using the Ladder to perform his work as a home inspector. Due to the severity of his

traumatic brain injury which resulted in Armstrong being in a coma for an extended period,

Armstrong does not remember anything that happened on the day of the incident, so he

does not specifically recall how he set up the Ladder on the day of this incident or how he

fell. (Deposition of Mark S. Armstrong (“Armstrong Depo.”) 38:15-39:2 [Exhibit 1] 1.)

Armstrong has worked in the residential construction business since 1995 and has regularly

used ladders in the course of his career in construction. (Armstrong Depo. 8:21-10:23.)

Armstrong had used the Ladder approximately fifty times during home inspections prior

to the accident. (Armstrong Depo. 27:14-28:3.) Armstrong testified about his custom and

practice for setting up the Ladder to access the roof as part of his home inspection work.

(Armstrong Depo. 31:7-32:13.)

           When he first received the Ladder, Armstrong read the owner’s manual that

included instructions on how to safely use the ladder and all of the directions and safety

warning labels on the ladder.       (Armstrong Depo. 19:3-10; 20:16-21:23; 22:4-23:6.)

Armstrong knew the importance of setting up a ladder at a one-to-four, or 75-degree, ladder

angle based on his experience, including a fall he had experienced in the past when a ladder




1
  All of the expert reports and evidence cited in this Opposition is attached as Exhibits to
the Declaration of Thomas F, Friedberg in Support of Plaintiffs’ Opposition to Defendant’s
Renewed Motion for Summary Judgment (“Friedberg Decl.”).
                                              3
      Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 7 of 35




was not set up at the proper angle. (Armstrong Depo. 23:12-19.) During his tenure as a

union carpenter, Armstrong went through formal ladder training to learn how to achieve a

75-degree ladder angle and is OSHA 13 certified. It is easy for Armstrong to visually

determine if a ladder is set up at the proper angle and he can readily determine within a

couple of degrees that a ladder is set up at a safe 75-degree angle. (Armstrong Depo. 48:24-

50:22.) Armstrong testified that he always set up the Ladder with the wheels at the top.

He testified he never set up the Ladder with the wheels at the bottom; and that he would

have no reason to set it up in that manner. (Armstrong Depo. 32:4-34:15.) This evidence

negates Knox’s slide out theory.

        Armstrong testified that to safely access a roof, three rungs of the ladder, or about

three feet, must extend above the roofline. (Armstrong Depo. 35:17-36:13.) Armstrong

testified that as part of his standard practice of securing the Ladder’s lock tabs in place he

listened to make sure the spring loaded lock tabs clicked into place and he also visually

inspected them to make sure they were make sure they were appropriately placed.

(Armstrong Depo. 38:1-39:12.) Armstrong testified that to add additional height after

leaning it against the roof, he would stand in front of the Ladder, grip it with his hands on

both sides, unlock the tabs, push the extension up to the desired height, and let it go so the

lock tabs spring into place. (Armstrong Depo. 36:14-39:3.)

 B.     Eyewitnesses to the Incident

       There were two eyewitnesses to Armstrong’s accident: neighbors William and

Susan Kronshage, who were returning to their home across the street at the time of the

subject incident. (Deposition of William Kronshage (“William Kronshage Depo.”) 9:2-

                                               4
    Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 8 of 35




10; 10:2-4 [Exhibit 2].) Mr. Kronshage testified that as he drove past the subject house, he

saw a man in front of a ladder that was leaning against the house at an angle with some

portion of the ladder above the rain gutter. (William Kronshage Depo. 14:5-18; 17:1-18:4.)

Mr. Kronshage testified that after he parked their car, his wife shouted that the man

[Armstrong] was falling. Mr. Kronshage testified he looked and saw Armstrong fall

backward onto the driveway. (William Kronshage Depo. 19:18-20:6.) Mr. Kronshage saw

the back of Armstrong’s head hit the ground and bounce, with Armstrong facing straight

up and the crown of his head facing the street. (William Kronshage Depo. 21:8-11; 21:22-

9; 22:13-17.) Mr. Kronshage walked over to check on Armstrong, who was flat on his

back, perpendicular to the house, with his feet toward the building and his head toward the

street. (William Kronshage Depo. 22:21-23:9; 30:10-31:21.) During his deposition on

January 8, 2019—nearly 3 years after he witnessed Armstrong fall—Mr. Kronshage

testified that “[he did not] remember where the ladder was. [To] be very honest []. [He

did] not know.” (William Kronshage Depo. 40:6-7.) Only when pressed for a more

definitive answer did Mr. Kronshage state that he did not believe that Armstrong was

resting on top of the Ladder. (William Kronshage Depo. 40:8-15.)

       Susan Kronshage testified that she witnessed Armstrong’s actual fall.           Mrs.

Kronshage testified that she saw Armstrong in a climbing position on the Ladder, then

falling backwards and taking the Ladder with him.          Mrs. Kronshage testified that

Armstrong’s feet were on the Ladder and his hands were gripping the Ladder as he fell,

with the Ladder landing on top of him.         (Deposition of Susan Kronshage (“Susan

Kronshage Depo.”) 7:9-8:24 [Exhibit 3].) Mrs. Kronshage testified that Armstrong came

                                              5
    Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 9 of 35




into her field of vision before he hit the ground and it appeared that he was holding onto

the Ladder with both hands and “it came with him.” (Susan Kronshage Depo. 14:1-17.)

Mrs. Kronshage indicated that Armstrong was near the top of the ladder. She testified,

“What I saw was he was somewhere up—up here (indicating toward the top of the ladder).

I couldn’t see the top of the ladder. I don’t know if it was above the roof or below.” (Mrs.

Kronshage Depo. 41:8-15.) Mrs. Kronshage testified, “But what I saw was his whole body,

head to toe, was on the ladder. And he was hanging onto it and he brought it down with

him.” (Mrs. Kronshage Depo. 41:17-20.)

      Mrs. Kronshage testified that the Ladder, with Armstrong gripping it, fell

backwards. In the videotaped deposition, she demonstrated the Ladder falling straight back

in the manner she described. (Mrs. Kronshage Depo. 41:21-23.) Mrs. Kronshage testified

she did not see the ladder slide out or move side to side. She testified, “I just saw the

weight of his body take it right straight down to the ground.” (Mrs. Kronshage Depo.

26:14-19.) Mrs. Kronshage testified that Armstrong’s body was within the rails of the

Ladder; and the weight of his body pulled the Ladder with him as he fell backwards, with

the Ladder landing on top of Armstrong’s body. (Mrs. Kronshage Depo. 26:22-27:20.)

There is no testimony on whether Armstrong ever let go of the ladder before his head made

impact with the cement or if he moved himself or the ladder after his head hit the cement

and before Mr. Kronshage made his way to Armstrong after taking the time to move his

wheel chair bound wife inside their home.

      After Mr. and Mrs. Kronshage were deposed, the 911 call that Mr. Kronshage made

on the day of the incident was introduced into discovery. This 911 call provides more

                                              6
      Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 10 of 35




evidence relating to the location of the Ladder related to Armstrong’s body—which Mr.

Kronshage admitted not remembering at the time of his deposition. Mr. Kronshage tells

the 911 operator that “[Armstrong was] laying partly on top of the ladder, which [was] on

the ground.”    (911 Call Transcript, p. 6, lines 15-16.)        Kronshage’s description of

Armstrong’s location relative to the ladder is consistent with the testimony of Devin

Miracco, the first responding paramedic, who testified that “[Armstrong] was on top of the

ladder with his back on the ladder, facing up.” (See Deposition of Devin Miracco

(“Miracco Depo.” 22:14-20.)

 C.     Plaintiffs’ Causation Experts’ Opinions

        Plaintiffs’ engineering expert, Peter Poczynok, P.E. (“Poczynok”) is Plaintiffs’

causation expert who has testified as to the defects that caused the false lock and telescopic

event resulting in the fall. Peter Francis, Ph.D. (“Dr. Francis”) is Plaintiffs’ biomechanical

expert, who testified as to the relation of the mechanical event (i.e., the false lock and fall)

to the injuries which resulted in the back of Armstrong’s head striking the concrete. Both

have concluded based on the evidence and testing of exemplars, that the causative event

that resulted in Armstrong’s fall from the Ladder was the downward telescoping of the

upper extension of the Ladder when Armstrong placed his foot and body weight on the

rung of the upper extension as he was ascending the Ladder while in a false lock condition.

Both Poczynok and Dr. Francis conclude based on witness testimony, evidence, and

testing, that Armstrong mounted the Ladder and began to climb the Ladder using a three

point climbing method with his body between the rails as he climbed. When Armstrong’s

foot reached rung nine, the upper section of the Ladder telescoped one rung due to a false

                                                7
   Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 11 of 35




lock condition of the J-locks on the upper section of the Ladder. The telescoping caused

Armstrong to lose his balance and fall backward while holding onto the Ladder with his

hands. (Expert Report of Peter Poczynok dated February 28, 2019 (“Poczynok Report”)

at p. 23; Deposition of Peter Poczynok (“Poczynok Depo.”) 124:1-14; 82:5-84:14; 239:12-

242:8; Expert Report of Peter Francis, Ph.D., dated January 25, 2019 (“Francis Report”)

at pp. 12-15, 18.)

      Both Poczynok and Dr. Francis also ruled out other potential causes of the fall,

including the slide out theory proffered by Defendant’s expert, Knox. As stated in their

Reports, Mrs. Kronshage’s testimony supports Armstrong falling backwards gripping the

Ladder and she did not see the Ladder slide out or fall sideways, as speculated by Knox in

his opinion. In addition, the location of Knox’s body and the Ladder are not consistent

with a sideways fall, which would have resulted in both Armstrong’s body and the Ladder

being oriented parallel to the front of the house. The evidence and eyewitness testimony

rule out misuse of the Ladder by Armstrong. (Poczynok September 22, 2020 Supplemental

Report at pp 14-15; Francis January 25, 2019 Report at p. 13.)

      Plaintiffs’ experts originally produced reports and were deposed prior to the

discovery of the 911 call, and their opinions regarding Armstrong’s relative location to the

Ladder differed based on the evidence available to the experts at the time. Since the 911

call’s discovery, Plaintiffs’ experts have supplemented their reports to account for the

additional evidence confirming Miracco’s testimony that Armstrong’s body was face up

and partially on top of the ladder. That fact is not a “game changer” on the causation

opinions as Defendant has suggested. The evidence still supports the causation theory of

                                              8
   Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 12 of 35




Plaintiffs’ experts that Armstrong fell backwards while climbing on the Ladder due to the

release of the false locked J-locks, as confirmed during laboratory testing. (Poczynok

September 29, 2020 Report; Francis September 28, 2020 Report.)

 D.    Defects in the Ladder

               1) Manufacturing Defects

       Plaintiffs’ experts have concluded that the telescoping of the upper extension of the

Ladder that caused Armstrong’s fall was caused by a “false lock” condition. False locking

is a condition whereby the locking system of an extension ladder is partially, but not fully,

engaged. It presents the appearance, both visually and tactilely, that the extension is

completely locked to the base when in reality, complete locking has not been achieved.

       Locking of each extension is achieved through the use of spring-loaded locking pins

in the form of a J (“J-lock”) that are inserted through openings in the rails of the extensions

and then into holes in the rails of the ladder structure beneath. When the pin is fully inserted

through the extension rail hole and fully into the base rail hole, the lock is engaged. A

spring attached to the J-lock pin urges the end of the J-lock inward toward the center of the

ladder and through the holes. Insertion of the pin end of the J-lock through the extension

hole and into the base hole requires alignment of those holes with one another as well as

with the pin. If the pin is not aligned with the outer hole, its tip will rest on the side of the

extension rail. If the J-lock pin is aligned with the extension rail hole, but that hole is not

aligned with the base rail hole, then the tip of the J-lock pin will pass through the extension

rail but rest against the side of the base rail. This is a false lock condition. (Poczynok

February 28, 2019 Report at pp. 38-39.) A false lock condition is a defect.

                                                9
   Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 13 of 35




       Successful insertion of the J-lock pin through the extension rail and fully into the

hole in the base rail is dependent on a number of factors. The force imparted by the spring

onto the J-lock pin must be sufficient to overcome the resistances created by friction

between the surface of the pin and the inner surfaces of the extensions rail hole and the

base rail hole. It must also be sufficient to overcome misalignments of the holes, and to

hold the pin in place during use and movement of the ladder. (Poczynok February 28, 2019

Report at p. 39.) If the force is not enough, it can contribute to an increased chance of a

false lock.

       The tip of the J-lock pin must exhibit a geometry that facilitates insertion of the pin

into the holes. To do so, it must minimize the probability of the tip of the pin being

restrained due to contact with the inside surface of the extension rail hole, the inner surface

of the base rail hole, the edges of either hole, or the circular ring created around the base

rail hole by the swaging operation. When confronted with compressive forces created by

the weight of the extension acting downward on the pin while it is in contact with the lower

edge of the base hole, the geometry of the pin tip in conjunction with the applied spring

force must still be capable of achieving complete insertion. (Poczynok February 28, 2019

Report at p. 39.) In sum, the shape of the tip of the pin also matters to decrease the chances

of a false lock, especially in conjunction with the force of the spring and any potential

friction in the design.

       In tests performed on exemplar Alta-One ladders by Plaintiffs’ engineering expert,

two modes of false locking were identified as occurring. The first involves insertion of the

J-lock pin through the extension hole but coming into contact with the base rail just above

                                               10
   Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 14 of 35




and in contact with the swage ring around the base hole. In that condition, the tip of the

pin is forced by the spring against the side of the base rail, and the pin rests on the ledge

created by the swage ring. (Poczynok February 28, 2019 Report at p. 39.)

      The second identified mode of false locking on the Alta One ladders also involves

penetration of tip of the J-lock pin through the hole in the extension. However, in that case,

the tip comes to rest against the edge of the swage ring at the bottom of the hole but on the

top ledge of the ring. The force of the spring holds the tip of the J-lock pin against the

upper edge of the swage ring, while the upper surface of the inside of the extension hole

exerts a compressive force on the top of the pin. In both cases, the J-locks are partially,

but not completely inserted. The testing by Plaintiffs’ expert demonstrated that the false

locks permit the placement and movement of the ladder with the extension remaining

elevated. Obviously, the Ladder should not be able to false lock this way and was not

designed to false lock due to the inherent dangers. Only when a sufficiently large

downward force is imparted to the upper extension is the false lock overcome and the

extension descends. (Poczynok February 28, 2019 Report at p. 39.) That is, only when a

climber puts his body weight on an upper rung will he learn there is a false lock condition

when it slides down on him.

      A critical factor influencing engagement of the J-locks is the force of the spring

urging the J-lock pin into the intended openings in the extension rail and the base rail.

Physical contact between the J-lock pin and other components of the ladder create forces

that act in opposition to the spring force. Likewise, contact between the spring itself and

its surrounding environment also reduces the force applied by the spring to engage the J-

                                              11
   Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 15 of 35




lock. On an assembled J-lock, the spring is located around the smaller diameter section of

the J-lock pin. This length of the J-lock pin is not polished, resulting in it having a rough

surface created by the machining operation that reduced the diameter of this section of the

pin. As the spring is compressed, it buckles, and it contacts the rough surface of the pin.

Friction between the spring coils and the surface of the J-lock pin creates resistance to the

spring extending, thus limiting the force available to drive the J-lock pin into full

engagement. (Poczynok February 28, 2019 Report at pp. 46-47.) Because the pin was not

polished and rough on its surface, there was more friction which increased the chances of

false-lock.

       If there is roughness of the J-lock pin surface, as here, this will likely lead to

variability in the spring force engaging the J-lock. Destructive testing on exemplar ladders

by Plaintiffs’ experts confirmed surface roughness of the J-lock pin surface. The experts’

measurement of the spring forces of each J-lock on the artifact ladder demonstrated

variability in the spring forces. This variability is most likely due to the inconsistent spring

forces due to the surface roughness of the J-lock pin surface. The rough surface of the J-

lock pin in the area of the spring is a manufacturing defect, as it is created by the turning

operation performed on the J-lock pin to reduce its diameter in this area. (Poczynok

February 28, 2019 Report at p. 47.)

       Wing’s manufacturing Drawing No. 50952 contains the specifications for the J-lock

pin. Specifically, the drawing requires that the radial surface of the 0.375 inch diameter

shaft over which the spring fits “must be smooth and free of cracks.” (Wing Drawing No.



                                               12
   Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 16 of 35




50952, “Shaft, Lock Assy Type 1 [Exhibit 11]; Poczynok February 28, 2019 Report at p.

47.) The very fact that the J-lock pin has surface roughness is itself a manufacturing defect.

      Wing’s Drawing No. 50952 also specifies that the diameter of the J-lock pin where

the spring is located must be 0.375 inches, plus or minus .010.” A second manufacturing

defect was identified by Plaintiffs’ spring expert, Mark Hayes (“Hayes”). Specifically,

Hayes found that the diameter of the shaft of the J-lock pin on which the spring rides was

out of tolerance on all four of the Wing J-lock exemplars he examined. Hayes found that

the shafts on all four J-lock pins had dimensions of less than 0.356.” Hayes concludes that

the out of tolerance J-lock pin shafts will affect the variability of the spring load output.

The effect of the out of tolerance diameter is that the spring will “snake” more before

making contact with the J-lock pin, thereby making the load output of the springs more

variable. (Expert Report of Mark Hayes, dba Spring Expert (“Hayes Report”), at pp. 4, 11;

Poczynok February 28, 2019 Report at pp. 47-49.)

      Plaintiffs’ engineering expert concludes that either of the manufacturing defects—

the failure to provide a surface “smooth and free of cracks” and the out of tolerance

diameter of the J-lock pin shaft below 0.375”—contribute to a reduction in the spring force

applied to the J-lock. The insertion force of the spring is lessened by frictional resistance

caused by contact of the spring with the rough surface, and also by deformation of the

spring permitted by the smaller diameter of the guide shaft. The undersized diameter of

the J-lock pin in the area of the spring allows the spring to deflect to a greater degree than

it would on a larger shaft required by the manufacturing specifications in Drawing No.

50952. Diminished spring force contributes to false locking of the J-lock, as there is less

                                              13
   Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 17 of 35




force pushing the lock through the hole in the extension rail and into full engagement.

(Poczynok February 28, 2019 Report at pp. 47-49; Poczynok Depo. 224:13-227:13; Hayes

Report at pp. 4, 11.) The Ladder was not manufactured as designed and this defect

contributed to causing the false lock condition which led to Armstrong’s fall.

              2) Design Defects

       Plaintiffs’ experts have also identified design defects in Defendant’s J-locks on the

Ladder that cause or contribute to the false lock that caused Plaintiffs’ injuries. The first

defect is the shape of the end of the J-lock pin that is intended to pass through a hole in the

extension rail and into a hole in the base rail, securing the extension to the base. The tip

of the pin is only slightly rounded, with a 0.375 radius on the end of a 0.563 inch (design

dimension) round shaft. An edge is created where the radius meets the non-tapered shaft.

This edge, when forced into contact with the base hole swage ring, creates the false lock.

The almost flat tip of the J-lock pin does little to guide the pin into the intended location

because it is so shallow. The tip of the J-lock pin shaft could have and should have been

manufactured with a profile akin to that of a round-nose bullet to provide less flat surface

area which contributes to false lock conditions. The leading surface area of the tip would

be significantly reduced and the sides of the pin tapered to facilitate its insertion through

the extension rail hole and into the base rail hole. No edge would be present as is found

on the J-lock pins of the artifact and exemplar Alta-One ladders. (Poczynok February 28,

2019 Report at pp. 42, 48; Poczynok Depo. 159:20-161:9; 162:20-163:8; 164:21-165:2.)

       The Ladder’s design also has a defect which creates unintended friction, thereby

increasing the chance of a false lock condition. Contact between the surface of the J-lock

                                               14
   Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 18 of 35




pin and the inside surface of the extension hole create a frictional force that acts opposite

to the spring force attempting to insert the J-lock. The magnitude of this opposing force is

dependent on the coefficient of friction between the two surfaces in contact. The steel J-

lock pin is polished in this area, but the inner surface of the hole is not. Polishing the inner

surface of the hole would lower the coefficient of friction and thus the frictional resistance

to the spring force. Another modification to the extension rail hole to aid in the insertion

of the J-lock pin and reduce the probability of a false lock occurring is to bevel or ramp

the inner surface of the extension hole. This would prevent the tip of the J-lock pin from

encountering a sharp edge that would interfere with its insertion. (Poczynok February 28,

2019 Report at pp. 43, 48; Poczynok Depo. 235:18-238:1.)

      During examination of the Ladder that Armstrong was using when he fell, deformed

areas at the top and bottom of each extension rail hole were noted. This deformation was

caused by the two tabs stamped into the steel J-lock pin to limit its travel into the hole

striking the aluminum rail of the extension. The deformation of the extension rail hole

could have been avoided by using an alternative design that employs a shoulder or washer

at the location of the tabs. The larger surface of the washer or shoulder face would

distribute the load being imparted to the extension rail over a far greater area. This would

prevent the damage seen on the artifact ladder caused by the steel tabs. (Poczynok

February 28, 2019 Report at pp. 44, 48.)

      Further, there is a design defect regarding the swage ring which increases the

likelihood of a false lock. When the Alta-One ladders being tested false locked, the tip of

the J-lock pin rested on the inner lip of the swage ring present around the base rail hole. It

                                               15
   Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 19 of 35




was held in place by the J-lock spring, which applied a force pushing the tip into the ring,

as well as by the weight of the extension being applied to the top of the J-lock pin through

contact of the inside of the extension hole with the top of the pin. Plaintiffs’ expert opined

that this defective condition can be ameliorated by eliminating the swage ring. Alternative

methods of attachment such as welding could have and should have been utilized, followed

by a grinding operation to smooth the surface and bevel the edge, facilitating J-lock pin

insertion, and eliminating the very location and geometry where the false lock occurs.

(Poczynok Report at pp. 44, 48.)

      In the artifact Ladder, retention of the spring on the J-lock pin is accomplished

through the use of a washer placed on the spring that sandwiches the spring between the

plastic retainer and the washer. The end of the J-lock pin is then pressed, creating a

geometry that captures the washer, and thus, the spring. This method of retention results

in spring force variability, as the washer can and does rock back and forth on the crushed

end of the J-lock pin. The surface of the washer in contact with the spring is not always

oriented perpendicular to the long axis of the spring. The spring could and should have

been retained on the J-lock pin by flattening the end of the pin so that the washer would

remain flat relative to the spring end. (Poczynok February 28, 2019 Report at pp. 44, 48;

Poczynok Depo. 238:3-239:11.)

      Wing discontinued the Alta One in or about 2018. The newer model is called the

“Megalite.” Defendant has disclosed technical drawings depicting the J-lock assembly for

the Megalite ladder. Those technical drawings and the photographs of the new Megalite



                                              16
      Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 20 of 35




J-lock assembly are included in the Exhibits filed with Plaintiffs’ Opposition. (Friedberg

Decl., ¶14 , Exhibit 14.)

        As shown in the drawings and photographs of Defendant’s newer ladder, Defendant

has changed the tip of the J-lock on the Megalite to a more tapered shape, similar to what

was recommended by Plaintiffs’ expert. More significantly, the radial surface for the

spring shaft is now smooth and free of cracks, thereby minimizing the likelihood of the

spring meeting unexpected resistance through unintended friction which contributed to the

false locking condition that was document by Poczynok. (Friedberg Decl. at ¶ 14; Exhibit

11.) Thus, the feasibility of alternative designs which would reduce or eliminate the false

lock conditions has been established through evidence that Defendant adopted these very

changes. Despite this evidence, Defendant still contends in their Motion that Plaintiffs have

not established the feasibility of the alternative design that is now being used by Defendant

for their J-locks in the Megalite line of ladders.

 F.     Exemplar Ladder Testing

        Wing employees have testified that false locking of the Ladder cannot occur. Wing

claims it has never been able to raise a false-locked ladder into an upright position without

the ladder collapsing before the user climbs onto it. Defendant’s expert, Knox, disputes

that there is such a thing as false locking. He claims the J-locks on Wing’s Alta-One

Ladder are either locked or unlocked, with no condition falling between those extremes.

        To test the defense claims, Poczynok conducted scientific testing that showed that

false locking of the Ladder can in fact occur. Poczynok conducted two sets of tests:

dynamic and static testing. The dynamic testing was to determine the following: (1) with

                                               17
   Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 21 of 35




the lower extension of the Ladder fully locked and the upper extension section false locked,

whether the upper extension section would remain in an extended position when leaned

against an object at a 75-degree angle or collapse under its own weight; and (2) whether

the upper extension of the Ladder, if placed in a false locked position, would collapse when

a climber reached the upper extension, with the climber and Ladder falling backwards with

the ladder landing on top of the climber in a manner consistent with the eye witness

testimony. (Poczynok February 28, 2019 Report at pp. 16-37.)

       Poczynok’s dynamic ladder testing confirmed the following: (1) that the Ladder

when set up in a manner consistent with Armstrong’s custom and practice, and if placed in

a false locked position, will permit the climber to climb the lower section of the ladder

without the upper section collapsing; (2) that the upper section in a false locked position

will collapse when the climber places weight on a upper ladder rung; and (3) the manner

in which the upper extension collapses with the climber and ladder falling backwards is

consistent with the 911 call and the testimony of the responding Paramedic. (Poczynok

Report September 29, 2020 at pp. 10, 14 &26; Francis September 28, 2020 Report at pp.

17-18.)   The Ladder could have fallen on top of Armstrong as supported by Mrs.

Kronshage’s testimony or Armstrong could have been partially on top of the Ladder as

supported by the 911 call and the testimony of the Paramedic. Neither ultimate positions

vis-à-vis each other negate Plaintiffs’ expert causation opinions based on the most

important and consistent fact that he fell backwards and struck his head which can only

happen if the ladder falls backward and Armstrong falls backward (not a slide out).



                                             18
   Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 22 of 35




       As to the cause of Armstrong and the Ladder both falling backwards like the

Kronshages both testified to under oath, Poczynok’s static testing was to determine the

propensity of the J-locks to false lock and the impact of the manufacturing and design

defects on the spring force and the ability of the J-lock to properly engage. (Poczynok June

28, 2019 Report at pp. 6-7.) Poczynok placed the exemplar ladder in a 75-degree angle

with both J-locks fully locked, and then one of the J-locks was disengaged and let go.

Poczynok was testing the following: (1) whether the spring force of the disengaged J-lock

was sufficient for it to properly reengage the J-lock pin in a locked position; and (2)

whether the manufacturing and design defects reduced the spring force in a way that

prevents proper engagement of the J-lock and results in a false lock condition. (Poczynok

June 28, 2019 Report at pp. 6-7.)

       Poczynok performed this testing to determine the accuracy of Wing’s testimony and

documentation contending that the J-lock will always reengage. The static testing was

performed 13 times. In 12 of the 13 tests, the disengaged J-lock did not properly reengage,

i.e., the J-lock pin did not fully insert itself into the guide rail hole. Poczynok’s static

testing confirmed quantitatively that the false locking was caused by the variability in the

spring force. Poczynok’s testing resulted in a 92% rate of achieving false locking by simply

pulling out and then releasing the J-lock. (Poczynok June 28, 2019 Report at p. 7.) The

testing is based on valid data and is consistent with Armstrong’s practice of extending the

height of the ladder by pulling it away from the roof, pulling the J-locks out of the holes,

and then releasing them to engage the pin in holes higher up on the ladder. (Armstrong

Depo. 36:14-39:3.)

                                             19
   Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 23 of 35




       Poczynok’s dynamic and static testing shows that the false-locked ladder can be

raised into position and the upper extension will remain elevated until the user climbs onto

the ladder, causing it to telescope and the user to fall in a manner consistent with the

description in eyewitness testimony of the Kronshages. Poczynok and Francis will testify

the scenario they were able to repeat with actual testing is consistent with the available

evidence and the most likely cause of Armstrong’s fall. (Francis January 25, 2019 Report

at pp. 14-15; Poczynok February 28, 2019 Report at pp. 48-49; Poczynok June 28, 2019

Report at pp. 7-9.)

       Plaintiffs’ spring expert, Hayes, performed load deflection testing on an exemplar

Alta-One J-lock that established a decrease in spring strength which is attributable to the

out-of-tolerance manufacturing defects. (Hayes Report at pp. 4, 11.) Hayes’ tests show a

significant dip in the line characterizing the load decreasing direction. The dip indicates a

decrease in the spring force when the spring is at that extension which is attributable to

deflection of the spring as the J-lock is attempting to be inserted into the side of the ladder

and locked. The sudden decrease in spring force occurs in the range of 0.48 to 0.55 inches

of extension. This means that as the J-lock spring attempts to insert the bar of the J-lock

through the hole in the extension rail and into the rung tube bounded by the swage ring, it

suddenly reduces the amount of force it is applying by approximately 25% of the available

force. (Hayes Report at pp. 4-6; Poczynok June 28, 2019 Report at pp. 2-6.)

       To determine if this sudden and significant loss of spring force contributes to the

creation of a false lock, Poczynok performed static testing with an exemplar ladder.

Poczynok set up the Ladder as an extension ladder against a wall at a 75-degree angle and

                                               20
   Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 24 of 35




placed the J-locks into a false locked position. The upper extension did not telescope down.

Poczynok then placed the J-locks on both sides into a fully locked position. Poczynok

pulled the J-lock on one side to a fully disengaged position leaving the J-lock on the other

side in a fully locked position. Poczynok then pulled one of the J-locks out from the fully

locked position and let go of the J-lock. Theoretically, the spring force should have caused

the J-locks to fully reengage. However, in 12 of 13 attempts, the J-lock false locked.

(Poczynok June 28, 2019 Report at p.7.)

       Poczynok then measured the distance the J-locks are extended when they are false

locked. (Poczynok June 28, 2019 Report at pp. 3-4.) When the measurements are

compared to the dip seen in Hayes’ graphs, the data confirms that false locking of the Alta-

One J-locks occurs during the period of reduced spring force due to the buckling of the

spring. The approximately 25% reduction in spring force occurs at the point when the nose

of the J-lock is in contact with the inner surface of the swage ring. There is therefore less

spring force urging the J-lock into a locked position when false locking occurs. (Poczynok

Report June 28, 2019 at pp. 3-4.) As Poczynok and Hayes both discuss at length in their

reports, the reduction in spring force is attributable to buckling of the spring, due to an

undersized guide rod that has been manufactured out of tolerance. Poczynok and Hayes

have established with reliable testing and valid data that the manufacturing defects in

Defendant’s Alta-One J-locks cause a reduction in spring force at the point when the spring

is attempting to insert the lock pin into the rail hole, which results in false locking. (Hayes

Report at p. 11; Poczynok February 28, 2019 Report at pp. 46-49; Poczynok June 28, 2019

Report at pp. 2-4.)

                                               21
   Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 25 of 35




       In its motion for summary judgment, Defendant criticizes Poczynok’s spring

evidence by suggesting that no testing was done to establish whether the documented 3 to

4 pounds of spring force was insufficient to provide sufficient force to urge to J-lock into

the hole. They fail to see the point. What Defendant fails to understand is that it is not the

amount of constant spring force which causes the false lock. It is the sudden unexpected

reduction of 25% of the available spring force during the expansion and compression of

the spring which causes the false lock in the subject conditions. Whether the spring has a

constant 3 pounds of force or a constant 4 pounds of force is irrelevant. Plaintiffs’ experts

have demonstrated that it is the sudden loss of force which creates the false locking

condition. It is not a “sufficiency” of force defect as they argue.

       As explained by Plaintiffs’ experts, the surface roughness of the J-lock shaft and the

undersized J-lock shaft causes the spring to kink in its travel along the shaft. The kinking

of the spring results in an unexpected drop of 25% of the available spring force from either

4 pounds to 3 pounds of force or from 3 pounds to 3.25 pounds of force. The unexpected

loss of 25% of force occurs about one-half inch into the extension of the J-lock. As

Poczynok’s testing shows, the sudden reduction of force occurs at the point the spring is

attempting to insert the tip of the J-lock through the hole in the extension rail and into the

rung tube bounded by the swage ring. The tip of the J-lock pin is in contact with the inner

surface of the swage ring and the sudden reduction of force at that critical point prevents

full insertion of the J-lock pin and results in the false lock condition. (Poczynok June 28,

2019 Report at pp. 2-6.)



                                              22
      Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 26 of 35




                                    III.    ARGUMENT

 A.     Defendant’s Request That the Court Ignore Plaintiffs’ Experts’ Testimony for
        Summary Judgment Is Improper.

        While ignoring consistent evidence that Armstrong and the ladder fell backwards

as supported by eyewitness testimony and the fact that the back of Armstrong’s head hit

the cement, Defendant argues that Plaintiffs have offered nothing more than “speculation”

in support of its theory on causation, arguing that Plaintiffs’ experts’ opinions are “directly

contradicted by indisputable physical evidence.” Defendant’s argument is incorrect and

misplaced as there is competing and conflicting evidence in the record, not “indisputable”

as Defendant argues. Plaintiffs have offered expert opinions outlining how a false lock

on Defendant’s ladder caused Plaintiff’s injury based on all available evidence in the

record. Experts are free to review all evidence and make determinations regarding weight

and credibility in order to reach their conclusions. As the Fifth Circuit recently explained,

“expert testimony is not subject to exclusion just because it contradicts other evidence in

the record—to the contrary, at summary judgment that is the main point of expert

evidence.” Certain Underwriters at Lloyd’s, London v. Axon Pressure Products Inc., 951

F.3d 248, 271 (5th Cir. 2020).

        Defendant’s very argument was made to the Fifth Circuit some years earlier in

Pipitone to no avail. There, the defendant was sued because the product it manufactured

caused the plaintiff to develop a salmonella infection after his physician injected his knee

with the product. Pipitone v. Biomatrix, Inc., 288 F.3d 239, 241 (5th Cir. 2002). Without

studying the actual product itself, the plaintiff’s expert found that based on his “knowledge


                                              23
   Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 27 of 35




of and experience with salmonella and how people do and do not contract it, as well as his

observation of [the plaintiff], the [defendant’s product] was the source of the

contamination.” Pipitone, 288 F.3d at 246. After the district court excluded the expert’s

opinion and granted summary judgment in the defendant’s favor, the plaintiff appealed.

On appeal, the defendant argued that even if the court did not exclude plaintiff’s expert’s

opinion, the plaintiff produced no evidence showing there were issues with the

manufacturing process, particularly given certain testimony that salmonella “simply could

not survive” the defendant’s manufacturing process. Pipitone, 288 F.3d at 250. The Fifth

Circuit disagreed. It declined to exclude the testimony of plaintiff’s expert and found that

it created a genuine issue of material fact as to whether there were problems in

manufacturing the product at issue. Pipitone, 288 F.3d at 250.

     Defendant’s argument shows that there is a genuine issue of material fact here as

evidenced by its disagreement with the opinions of Plaintiffs’ experts and the facts they

have relied upon. Cf. Certain Underwriters at Lloyd’s, 951 F.3d at 271. Rather than

summary judgment, the proper remedy for Defendant’s complaint is “[v]igorous cross-

examination, presentation of contrary evidence, and careful instruction on the burden of

proof[.]” Pipitone, 288 F.3d at 250 (citing Daubert v. Merrell Dow Pharmaceuticals, Inc.,

509 U.S. 579, 596 (1993)). Indeed, when there are conflicts in the evidence and genuine

issues of material fact, summary judgment is improper. Crochet v. Bristol-Myers Squibb

Co., 804 Fed. Appx. 249, 256 (5th Cir. 2020) (declining to grant summary judgment where

contradictory evidence existed in the record and noting that “[e]ven ‘thin’ contrary

evidence can be sufficient to create a fact issue.”) (internal citations omitted); Luna v.

                                             24
      Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 28 of 35




Macy’s S., Inc., CV H-17-1759, 2018 WL 3609053, at *6 (S.D. Tex. July 27, 2018)

(declining to grant summary judgment where there were “too many factual disputes.”);

Pennington v. Baylous, CIV.A. H-03-4163, 2005 WL 2241014, at *2 (S.D. Tex. Sept. 15,

2005) (finding that Plaintiff provided sufficient evidence to survive summary judgment

based on the facts recounted in various sworn statements).

 B.     Plaintiffs’ Theory of Causation is Supported by Expert Testimony Based on Factual
        Evidence

        Summary judgment may not be granted under FED. R. CIV. P. 56(a) where, as in this

case, there are genuine issues of material fact that require resolution by the jury. Here,

there are literally genuine issues of material fact as to what caused Armstrong’s fall as

supported by competing expert opinions. Both parties have retained engineering experts

to provide opinion testimony based on factual evidence. The experts have different

causation opinions based on disputed facts. This is a classic “battle of the experts” case

that renders summary judgment presumptively inappropriate. See, Watson v. Allstate

Texas Lloyd’s, 224 Fed. Appx. 335, 342 (5th Cir. 2007); Edwards Sys. Tech., Inc. v. Digital

Control Sys., Inc., 99 Fed. Appx. 911, 921 (Fed. Cir. 2004).\

        Plaintiffs’ experts base their conclusion that Armstrong’s accident was caused by

the false locking of the Ladder on actual evidence, not mere speculation as Defendant

suggests. As discussed at length in their Rule 26 Reports, the eyewitness testimony and

physical evidence supports Plaintiffs’ theory of causation and refutes the slide out theory

proffered by Defendant’s expert, Knox. That evidence includes the descriptions under oath

of Mr. and Mrs. Kronshage about what they saw as Armstrong and the Ladder fell


                                             25
   Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 29 of 35




backwards and now, Mr. Kronshage’s unsworn perception while attempting to provide

assistance at the scene on the date of the incident as transcribed in the 911 call.

       The evidence also includes the blood stain where the back of Armstrong’s head hit

the driveway and witness testimony establishing that Armstrong landed on his back, with

his body perpendicular to the house, his head toward the street. The jury can reasonably

conclude the evidence supports the opinion of Plaintiffs’ experts that Armstrong’s fall was

caused by a false lock that resulted in the telescoping of the upper extension of the Ladder.

       Because Armstrong was in a coma and has no recollection of the accident, he cannot

provide direct testimony about the cause of his fall. However, his testimony about his

custom and practice when using the Ladder, in conjunction with Mrs. Kronshage’s

testimony regarding Armstrong’s fall, is inconsistent with Defendant’s slide out theory.

For the sake of argument, there would have been substantial physical damage to the home

had the Ladder slid out as they speculate, and Armstrong likely would have fallen on his

face on top of the ladder which is inconsistent with the indisputable fact that his head hit

the cement. Armstrong’s custom and practice testimony supports the opinion of Plaintiffs’

experts that the cause was a sudden, unexpected telescoping of the Ladder caused by false

locking of the J-locks—a condition Armstrong did not know had occurred when he climbed

the Ladder.

       A jury must decide which of the experts’ theory of causation is most supported by

the evidence.    Because a jury may reasonably conclude that the evidence supports

Plaintiffs’ causation theory, Defendant is not entitled to summary judgment on that issue.



                                              26
      Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 30 of 35




 C.     The Evidence that Defendant has Since Changed the Design of its J-Locks Supports
        the Defective Design Opinion of Plaintiffs’ Expert.

        Poczynok suggests design changes that are not complex and involve only minor

engineering modifications. Defendant has proven the alternative design changes are

feasible. For example, Poczynok proposed in his Report that Defendant could have

reshaped the tip of the J-lock pin into a more tapered, conical or “bullet” shape. (Poczynok

Report at pp. 42, 48; Poczynok Depo. 159:20-161:9; 162:20-163:8; 164:21-165:2.)

Subsequently, Defendant has essentially followed that advice by increasing the taper on

the end of the J-lock pin. The latest version of Defendant’s comparable ladders includes a

tapered tip on the J-lock pin that facilitates its insertion into the holes in the side of the

ladder. The new J-lock pins are also now smooth and free of cracks, as required by the

critical specifications. This evidence is admissible to show that the alternative designs

proposed by Poczynok were technologically and economically feasible, when feasibility is

contested. Dixon v. Int’l Harvester Co. 754 F. 2d 573, 583-84 (5th Cir. 1985).

        Because Defendant’s motion for summary judgment claims Plaintiffs must prove

the feasibility of Poczynok’s alternative designs, feasibility is still apparently contested by

Defendant. The evidence of Defendant’s subsequent adoption of Poczynok’s proposed

alternative design is therefore admissible for the jury to consider when determining

feasibility. Based on this evidence, the jury may reasonably conclude that the changes

made by Defendants made their ladders safer by eliminating or reducing the chance of false

locking.




                                               27
      Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 31 of 35




 D.     Plaintiffs’ Experts Have Tied the Manufacturing Defects in the J-lock with the False
        Locking that Caused Armstrong’s Accident.

        Defendant’s causation argument is based on its claim that Plaintiffs cannot establish

that the J-lock springs on the Ladder did not have “sufficient” force to operate as intended.

As argued above, the question is not whether the springs in the J-locks had a constant level

of force “sufficient” to fully insert the J-lock pins—whether three or four pounds—as

intended. Plaintiffs’ causation argument is based on the unexpected 25% reduction in the

available spring force that caused the false locked condition. Plaintiffs’ experts have

established that the unexpected 25% loss in spring force occurs about one-half inch into

the extension of the J-lock, which is the point the spring is attempting to insert the tip of

the J-lock through the hole in the extension rail. The tip of the J-lock pin is in contact with

the inner surface of the swage ring and the sudden reduction of force at that critical point

prevents full insertion of the J-lock pin and results in the false lock condition. (Poczynok

June 28, 2019 Report at pp. 2-6.)

        The evidence also ties the reduction in spring force to the manufacturing defect in

Defendant’s J-locks. Specifically, the shafts of the pins on Defendant’s J-locks do not meet

critical tolerances specified by Defendant’s own drawings—that the pin have a specified

diameter and a smooth surface.

        Harold Arthur Wing, the CEO and majority shareholder of Defendant Wing,

testified at his deposition that the intent of the J-lock design is to have the spring on the

lock perform consistently each and every time. (Deposition of Harold Arthur Wing (“Wing

Depo.”) 64:23-65:8 [Exhibit 11].) Mr. Wing testified that one of the factors that may affect


                                               28
   Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 32 of 35




a spring constant is the surface the spring is riding on; and a rougher surface may affect

the spring constant. (Wing Depo. 66:18-24.) He acknowledged that the intent of Wing’s

design is to have the spring constant as consistent as possible. (Wing Depo. 89:25-90:7.)

Mr. Wing testified that Drawing No. 50952 specifies that the radial surface of the J-lock

pin over which the spring fits should be “smooth and free of cracks.” (Wing Depo. 81:24-

83:4.) Mr. Wing testified that all the dimensions called out on the J-lock drawings are

“critical” and must meet the specifications within the amounts of tolerance specified.

(Wing Depo. 88:18-89:3.)

       Plaintiffs’ experts have also established that the diameter of the J-lock pin shafts

fell below the critical dimension of 0.375” required by Wing Drawing 50952. Plaintiffs’

spring expert concludes that the out of tolerance J-lock pin shafts cause the spring to

“snake” and cause a reduction in spring force. (Hayes Report at pp. 4, 11; Poczynok

February 28, 2019 Report at pp. 47-49.) This manufacturing defect is another cause of the

sudden 25% reduction of spring force that prevents the J-lock pin from properly locking

the Ladder extension.

       The causation opinions of Plaintiffs’ experts are based on actual evidence that

shows a reduction in spring force caused by manufacturing defects in Defendant’s J-locks.

Plaintiffs’ experts tie that reduction in spring force to the false locking of the J-locks on

the Ladder that they have demonstrated can occur. There are clearly factual issues

regarding the cause of Armstrong’s accident that must be presented to a jury. Defendant’s

motion for summary judgment on the issue of causation must be denied.



                                              29
   Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 33 of 35




                                  IV.    CONCLUSION

       Summary judgment under is not appropriate in this case because there are clearly

genuine issues of material fact for the jury to determine. Defendant’s renewed motion and

Plaintiffs’ opposition underscores that the experts for both parties place different weight

on the evidence to support their different opinions on the cause of Armstrong’s accident.

Defendant seizes on Plaintiffs’ experts’ supplemental reports based on additional evidence

of a disputed fact as “new found convictions” rather than what they are: carefully reasoned,

reliable, methodical opinions based on the totality of available evidence. This is a case in

which the competing expert opinions and the underlying facts preclude summary judgment

and require a jury trial. Defendant’s motion for summary judgment must be denied.




                                             30
   Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 34 of 35




Dated: January 8, 2021

                                   Respectfully Submitted,

                                   LAW OFFICES OF FRIEDBERG &
                                  BUNGE

                                   /s/ THOMAS F. FRIEDBERG, ESQ.
                                   THOMAS F. FRIEDBERG, ESQ.
                                   Federal ID 3193945
                                   755 West A Street, Suite 100
                                   P.O. Box 6814
                                   San Diego, California 92102
                                   619.557.0101 (Tel.)
                                   619.557.0560 (Fax)
                                   tom@lawofficefb.com


                                   THE AMARO LAW FIRM

                                   /s/ R. JAMES AMARO, ESQ.
                                   R. James Amaro
                                   SBN: 24036134
                                   Federal ID 36070
                                   Anna J. McMullen
                                   SBN: 24109535
                                   Federal ID 3402763
                                   2500 E. TC Jester Blvd., Ste. 525
                                   Houston, Texas 77008
                                   713.864.1941 (Tel.)
                                   713.864.1941 (Fax)
                                   fax@amarolawfirm.com

                                   ATTORNEYS FOR PLAINTIFFS
                                   MARK AND ERIKA ARMSTRONG




                                     31
   Case 4:18-cv-01238 Document 105 Filed on 01/08/21 in TXSD Page 35 of 35




                            CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and exact copy of the foregoing
PLAINTIFF’S OPPOSITION TO DEFENDANT’S RENEWED MOTION FOR
SUMMARY JUDGMENT was served on the 8th of January, 2021 by causing this
document to be filed on the CM/ECF system which will provide notice to the following
parties and counsel:


Matthew S. Parish, Esq.
SBN: 24014279
Federal Identification No.: 25140
TAUNTON, SNYDER & PARISH, P.C.
580 Westlake Park Boulevard, Suite 1120
Houston, Texas 77079
TEL: (713) 961-5800
FAX: (713)993-2308
Email: mparish@tsslawfirm.com

R. James Amaro
SBN: 24036134
Federal ID 36070
Anna J. McMullen
SBN: 24109535
Federal ID 3402763
AMARO LAW FIRM
2500 E. TC Jester Blvd., Ste. 525
Houston, Texas 77008
713.864.1941 (Tel.)
713.864.1942 (Fax)
Email: fax@amarolawfirm.com


                                      s/THOMAS F. FRIEDBERG, ESQ.




                                          32
